FILED
                           NOT FOR PUBLICATION
                                                                              SEP 07 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-50283

              Plaintiff-Appellee,                D.C. No.
                                                 2:12-cr-01075-DOC-1
 v.

VIDAL LICEA MORALES, AKA Adrian,                 MEMORANDUM*
AKA Capri, AKA Adrian Licea, AKA
Mauricio Licea, AKA Mario Sanchez
Morales,

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   16-50285

              Plaintiff-Appellee,                D.C. No.
                                                 2:12-cr-01075-DOC-3
 v.

MAURICIO LICEA, AKA Mauricio
Licea-Morales, AKA Mingo, AKA Licea
Vidal,

              Defendant-Appellant.


                   Appeal from the United States District Court

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                      Argued and Submitted August 27, 2018
                              Pasadena, California

Before: GOULD and BYBEE, Circuit Judges, and HERNANDEZ,** District
Judge.

      Vidal Licea Morales and Mauricio Licea appeal their convictions for

conspiracy to distribute methamphetamine and related crimes. We affirm.

      1.     Defendants have failed to make the requisite “substantial preliminary

showing” that DEA Agent Elvis Hugee deliberately or with reckless disregard for

the truth omitted material information from the September Affidavit necessary to

be entitled to a Franks hearing. United States v. Barragan, 871 F.3d 689, 701 (9th

Cir. 2017). We reject Defendants’ request to impute the district court’s findings

regarding Agent Anna Davila’s recklessness to Hugee. Further, Defendants are

unable to show that the omissions were material to the issuing judge’s necessity

finding. United States v. Rivera, 527 F.3d 891, 903–04 (9th Cir. 2008); United

States v. McGuire, 307 F.3d 1192, 1198 (9th Cir. 2002). Suppression is not

warranted.




      **
              The Honorable Marco A. Hernandez, United States District Judge for
the District of Oregon, sitting by designation.
                                          2
      2.     We find that the district court did not abuse its discretion in admitting

Hugee’s testimony. Hugee’s interpretations of drug jargon were based on his

personal knowledge gained during the course of the investigation as opposed to

any specialized knowledge. See United States v. Gadson, 763 F.3d 1189, 1206–13

(9th Cir. 2014); Barragan, 871 F.3d at 703–04. Further, Hugee’s testimony was

properly admitted under Federal Rule of Evidence 701. Hugee provided adequate

foundation for his testimony based on his personal knowledge of the investigation

and any error arising from Hugee’s interpretations of clear or unambiguous

language was harmless. See United States v. Freeman, 498 F.3d 893, 904 (9th Cir.

2007).

      Moreover, the district court did not abuse its discretion by failing to give a

dual-role jury instruction. We “do not fault the district court for failing to intervene

sua sponte” in such situations where the distinction between lay and expert

testimony is a “fine one.” Id.

      3.     We find that the district court did not abuse its discretion when it

determined that Carlos Soto’s testimony did not cause a mistrial. The district court

relied on reason and common sense to conclude that the purported connection

between the jury’s knowledge of Vidal’s custodial status at arraignment and

Maurice’s physical freedom at trial would not lead the jury to conclude that Vidal


                                           3
remained in custody. See Estelle v. Williams, 425 U.S. 501, 504 (1976); United

States v. Washington, 462 F.3d 1124, 1136–37 (9th Cir. 2006).

      AFFIRMED.




                                        4